FILED
                           NOT FOR PUBLICATION
                                                                               DEC 23 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KENNETH THOMAS,                                  No.   20-16102

              Petitioner-Appellant,              D.C. No.
                                                 3:15-cv-00071-MMD-WGC
 v.

DWIGHT NEVEN, Warden; ATTORNEY                   MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                     Argued and Submitted December 10, 2021
                             San Francisco, California

Before: MURGUIA, Chief Judge, and IKUTA and VANDYKE, Circuit Judges.

      Kenneth Thomas appeals the district court’s denial of his habeas petition.

We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We affirm the district




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
court’s denial of Thomas’s petition and deny his motion to expand the certificate of

appealability (COA).1

      The Nevada Supreme Court’s determination that Thomas’s counsel did not

render ineffective assistance of counsel by failing to file an appeal was not an

objectively unreasonable application of Strickland v. Washington, 466 U.S. 668

(1984), or Roe v. Flores-Ortega, 528 U.S. 470 (2000), given the court’s

determinations that (1) Thomas never asked his attorney, Robert Langford, to file

an appeal, (2) Langford spoke to Thomas after sentencing and explained that there

were no meritorious issues to raise on direct appeal, and (3) Thomas agreed with

Langford that post-conviction remedies would be the best path forward. Thomas

does not clearly challenge the state court’s factual determinations as objectively

unreasonable under 28 U.S.C. § 2254(d)(2). Even if Thomas raised such a

challenge, it fails on the merits. The state trial court’s credibility determinations

crediting Langford’s testimony but not Thomas’s were supported by the record and

not objectively unreasonable. See Zapien v. Davis, 849 F.3d 787, 793 (9th Cir.

2015). Because the state court was not objectively unreasonable in rejecting




      1
         See Ninth Circuit Rule 22-1(e) (“Uncertified issues raised and designated
[in a petitioner's opening brief] will be construed as a motion to expand the COA . .
. .”).
                                            2
Thomas’s ineffective assistance of counsel claim, the district court did not err in

denying habeas relief. 28 U.S.C. § 2254(d)(1).

      As to Thomas’s uncertified issue, reasonable jurists could not disagree with

the district court’s conclusion that the state court was not objectively unreasonable

in determining Thomas’s plea was knowingly, voluntarily, and intelligently

entered. The district court reasonably concluded that the state court did not

unreasonably apply clearly established Supreme Court precedent given that (1) a

psychologist who interviewed Thomas at his attorney’s request was confident that

Thomas was competent (which would indicate that his plea canvass was adequate),

see Godinez v. Moran, 509 U.S. 389, 396 (1993); Boykin v. Alabama, 395 U.S.

238, 243–44 (1969), (2) there was no evidence Thomas was mentally coerced, see

Brady v. United States, 397 U.S. 742, 750 (1970), and (3) Thomas’s failure to

directly respond in the plea colloquy to the question whether he murdered someone

with the use of a deadly weapon did not vitiate his plea, see North Carolina v.

Alford, 400 U.S. 25, 37 (1970). Because Thomas has not made a “substantial

showing” that his constitutional rights were violated, see 28 U.S.C. § 2253(c)(2),

we decline to expand the COA to accommodate the uncertified issue.

      AFFIRMED.




                                           3